UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 Form 8-K/A (Amendment No.2) CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) November 26, 2010 GUARDIAN 8 HOLDINGS (Exact name of registrant as specified in its charter) Nevada 333-150954 26-0674103 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 11900 College Blvd., Suite 204, Overland Park, KS (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (913) 317-8887 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) * This Amendment No.2 to Form 8-K is being filed to amend the Amended Current Report filed onFebruary 23, 2011in response to comments received from the SEC. 1 Item 2.01 Completion of Acquisition or Disposition of Assets. (a)Effective November 30, 2010, the Registrant completed the merger (“Merger”) by and among the Registrant, G8 Acquisition Subsidiary, Inc., a Nevada corporation and wholly-owned subsidiary of the Registrant (“G8S”), and Guardian 8 Corporation, a Nevada corporation (“Guardian 8”). (b)(d)In conjunction with the completion of the merger with Guardian 8, the Registrant acquired all of the outstanding assets of Guardian 8 (through the acquisition of 100% of the ownership of Guardian 8) for 25,540,000 shares of the Registrant’s common stock. Under the terms of the Merger, Guardian 8 merged with G8S to become a wholly-owned subsidiary of the Registrant and the separate corporate existence of G8S ceased concurrent with closing the Merger. The Merger Agreement and Articles of Merger are attached hereto as Exhibits 2.1 and 2.2, respectively. (b)There were no material relationships between the stockholders of Guardian 8 and the Registrant prior to completion of the merger. However, Mr. Kyle Edwards, former CEO and a director of the Registrant, did remain a director of the post-merger company. In addition, the Registrant’s counsel (DeMint Law, PLLC) and independent registered public accounting firm (Weaver & Martin, LLC) were engaged by both the Registrant and Guardian 8. (f)Guardian 8 Corporation has developed what it believes to be a unique and novel mobile/compact personal security device that may be used to draw attention and discourage attack. The device, known as the “PERSONAL SECURITY GUARDIAN”, will employ several countermeasures to allow a user to ward off an eminent attack. A further explanation of Guardian 8’s business operations is described below under Item 5.06. Item 3.02 Unregistered Sales of Equity Securities. Concurrent with the closing of the Merger discussed in Item 2.01 above, the Registrant implemented a 1-for-4.4 reverse stock split of all of its outstanding shares of common stock as of November 26, 2010. A majority of the Company’s stockholders granted discretionary authority to the board of directors to implement the reverse split by written consent on November 26, 2010. Pursuant to the terms of the Merger, the Registrant agreed to issue 25,540,000 shares of its common stock, following completion of the 1-for-4.4 reverse stock split, in exchange for 100% of the outstanding shares of common stock of Guardian 8.The Registrant believes that the issuance of the shares described above was exempt from registration and prospectus delivery requirements of the Securities Act of 1933 by virtue of Section 4(2) and Regulation D, Rule 506. The shares were issued directly by the Registrant and did not involve a public offering or general solicitation. The recipients of the shares were afforded an opportunity for effective access to files and records of the Registrant that contained the relevant information needed to make their investment decision, including the Registrant’s financial statements and 34 Act reports. The Registrant reasonably believed that the recipients, immediately prior to issuing the shares, had such knowledge and experience in the Registrant’s financial and business matters that they were capable of evaluating the merits and risks of their investment. The recipients had the opportunity to speak with the Registrant’s management on several occasions prior to their investment decision. Item 5.01 Changes in Control of Registrant. Pursuant to the closing of the Merger described in Item 2.01 above, the stockholders of Guardian 8 became stockholders of the Registrant. The shares of common stock issued to the stockholders of Guardian 8 represents approximately 95% of the post-merger entity. As a result of the Merger there was a change of Control of the Registrant. 2 The following table presents information, to the best of the Registrant’s knowledge, about the beneficial ownership of its common stock following completion of the Merger, held by those persons known to beneficially own more than 5% of its capital stock and by its directors and executive officers. The percentage of beneficial ownership for the following table is based on 26,802,318 shares of common stock outstanding after completion of the Merger. Beneficial ownership is determined in accordance with the rules of the Securities and Exchange Commission and does not necessarily indicate beneficial ownership for any other purpose. Under these rules, beneficial ownership includes those shares of common stock over which the stockholder has sole or shared voting or investment power. It also includes (unless footnoted) shares of common stock that the shareholder has a right to acquire within 60 days after November 30, 2010 through the exercise of any option, warrant or other right. The percentage ownership of the outstanding common stock, however, is based on the assumption, expressly required by the rules of the Securities and Exchange Commission, that only the person or entity whose ownership is being reported has converted options or warrants into shares of our common stock. Name of Beneficial Owner (1) Number of Shares Percent of Outstanding Shares of Common Stock (2) Steve Cochennet, CEO/President and Director % Kyle Edwards, Director % Loren Moll, Director -0- * James G. Miller, Director % Directors, Officers and Beneficial Owners as a Group % * Indicates less than one percent. As used in this table, “beneficial ownership” means the sole or shared power to vote, or to direct the voting of, security, or the sole or shared investment power with respect to a security (i.e., the power to dispose of, or to direct the disposition of, a security).The address of each person is care of the Registrant, 11900 College Blvd, Suite 204, Overland Park, KS66210. Figures are rounded to the nearest tenth of a percent. Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointments of Principal Officers. (a)Resignation of Directors Effective November 26, 2010, Peter Maheu, Dennis Nelson, Michael Pate, Michael Spriggs, Julie Hakman and Beverly Griffin resigned as members of the Registrant’s board of directors. The Registrant is not aware of any disagreement any of the above persons may have with it on any matter relating to the Registrant’s operations, policies or practices. (b)Resignation of Officers On November 26, 2010, the Registrant’s Secretary, Julie Hakman, gave notice of her resignation, effective immediately. On November 26, 2010, the Registrant’s Treasurer and principal financial officer, Peter Maheu, gave notice of his resignation, effective immediately. 3 (c)Election of a New Officer Concurrent with closing of the Merger, the Registrant’s board of directors, appointed Mr. Steve Cochennet as the Registrant’s Chief Executive Officer, President, Secretary and Treasurer. Steve Cochennet. Mr. Cochennet has been the Chief Executive Officer, President, Secretary, Treasurer and Chairman of Guardian 8 Corporation since its incorporation in June of 2009. Mr. Cochennet was the President, Chief Executive Officer, Secretary, Treasurer and Chairman of EnerJex Resources, Inc., a publicly traded and SEC registered company, from August 2006 to December 31, 2010. Prior to joining EnerJex, Mr. Cochennet was President of CSC Group, LLC. Mr. Cochennet formed the CSC Group, LLC through which he supported a number of clients that included Fortune 500 corporations, international companies, natural gas/electric utilities, outsource service providers, as well as various start up organizations. The services provided included strategic planning, capital formation, corporate development, executive networking and transaction structuring. From 1985 to 2002, he held several executive positions with UtiliCorp United Inc. (Aquila) in Kansas City. His responsibilities included finance, administration, operations, human resources, corporate development, natural gas/energy marketing, and managing several new start up operations. Prior to his experience at UtiliCorp United Inc., Mr. Cochennet served 6 years with the Federal Reserve System. Mr. Cochennet graduated from the University of Nebraska with a B.A. in Finance and Economics.Mr. Cochennet’s experience as a public company director and the fact he has been an officer and director of Guardian 8 since inception led the Registrant to conclude Mr. Cochennet had the experience, qualifications, attributes and skills to be an executive officer and director of the Registrant. (d)Appointment of Directors Concurrent with closing of the Merger, the Registrant’s remaining board member (Kyle Edwards) appointed Steve Cochennet, Loren Moll and James Miller to fill the vacancies on the board of directors for the Registrant. Messrs. Cochennet, Moll and Miller’s terms will continue until the next annual stockholder’s meeting or until their respective successors are duly appointed. There are no arrangements or understandings between any of Messrs. Cochennet, Moll or Miller and any other persons pursuant to which they were elected to serve on the Registrant’s board. There are no compensatory arrangements with Messrs. Cochennet, Moll or Miller at this time. Steve Cochennet. See resume above. Loren Moll. Since November 1996, Mr. Moll has been a partner of Caldwell & Moll, L.C., a law firm in Overland Park, Kansas.Mr. Moll has 24 years of experience in the practice of law. His practice has focused on the representation of small businesses and entrepreneurs concerning a wide array of both every day and complex legal issues.In addition to practicing law, since 2003 Mr. Moll has served as a director of Petrol Oil and Gas, Inc., a publicly traded energy development company, where he has also served as President and CEO.Prior to starting his own law firm, Mr. Moll was an associate attorney at Bryan Cave LLP and partner of Lewis, Rice and Fingersh, L.C.Mr. Moll graduated from the University of Kansas with a Bachelor of Arts degree and a Juris Doctorate. Mr. Moll’s experience as a public company director and legal background led the Registrant to conclude Mr. Moll had the experience, qualifications, attributes and skills to be a director of the Registrant. Mr. Moll’s experience as a public company director and legal background led the Registrant to conclude Mr. Moll had the experience, qualifications, attributes and skills to be a director of the Registrant. James Miller. Jim was a Director and founder of Guardian 8 Corporation. Mr. Miller retired in 2002 as Chief Executive of Utilicorp United’s business unit responsible for the Company’s electric generation, and electric and natural gas transmission and distribution assets serving 1.3 million customers in seven mid-continent states.He joined Utilicorp in 1989 and served as President of Michigan Gas Utilities until 1991, and then served as President of Utilicorp’s WestPlains Energy division from 1991 to 1994. Before joining Utilicorp as part of the acquisition of Michigan Gas Utilities, he served as that Company’s President from 1983 to 1989. Miller has served on Boards of Directors of Corporations listed on the NYSE, NASDAQ and the Australian Stock Exchange. Current business activities include ownership of retail, real estate and ranch businesses, and equity investments in several start-up companies. He also serves as a director, trustee or member of several community and charitable organizations. Miller holds a BS degree in electrical engineering and a MBA in management from the University of Wisconsin. Mr. Miller’s experience as a public company director and general business background led the Registrant to conclude Mr. Miller had the experience, qualifications, attributes and skills to be an executive officer and director of the Registrant. Mr. Miller’s experience as a public company director and general business background led the Registrant to conclude Mr. Miller had the experience, qualifications, attributes and skills to be an executive officer and director of the Registrant. 4 Item 5.03 Amendment to Articles of Incorporation or Bylaws; Change in Fiscal Year. Effective November 29, 2010, the Company amended its articles of incorporation to (i) change its name to “Guardian 8 Holdings”, (ii) implement a 1-for-4.4 reverse stock split of its outstanding shares of common stock effective November 26, 2010, and (iii) opt out of certain provisions of Nevada law regarding transactions with stockholders. A copy of the amendment to the articles of incorporation is attached hereto as Exhibit 3.1. Item 5.06 – Change in Shell Company Status. Before completion of the Merger described in Item 2.01 above, the Registrant was considered a “shell company” (as such defined in Rule 12b-2 under the Securities Exchange Act of 1934, as amended).The Registrant has ceased to be a “shell company” as a result of the Merger. DESCRIPTION OF GUARDIAN 8’S BUSINESS Overview Guardian 8 Corporation was incorporated in Nevada on June 8, 2009 as Guardian 6 Corporation. In August 2009, we changed our name to Guardian 8 Corporation. Our principal executive offices are located in Overland Park Kansas. We maintain a website at www.guardian8.com. The information on our website is not part of this current report. The Guardian 8 Device The “PERSONAL SECURITY GUARDIAN” device is a personal security device that incorporates countermeasures to help defend against personal attacks, including alarms to frighten the attacker and/or alert others, latest technology utilizing LED lights to momentarily visually incapacitate a would be attacker as well as GPS, audio/visual communications and Bluetoothtechnology advising others of the incident. The device’s general objective is to provide an enhanced personal security device that has a plurality of security functions. 5 The desire for personal security is a burgeoning one resulting in personal security devices being available on the marketplace. Such devices range from weapons designed to inflict harm on an attacker to alarms designed to call attention to the situation at hand so as to dissuade an attacker from further aggression. Although such devices are assumably effective in operation, it is desirable to have a device which presents a plurality of security functions which allow the user to defend against dangerous situations and communicate the impending situation in various audio and visual forms to others. In response to this perceived need, we have developed a personal security device which presents a multitude of security features including weapon-type functions, visual and audio alarms and audio and visual recordings for transmission to 9-1-1 or other preselected numbers. Such functions may either be initiated by the user or automatically activated during physical confrontations. The device is in the form of a pistol configuration which enables the user to better manipulate the device and control the available functions. Additional significant objectives of the device are: · to provide countermeasures that can momentarily incapacitate attackers and inflict physical harm; · to activate audio and/or visual alarms so as to call attention to the altercation and/or frighten the attacker; · to provide a device that enables the user to accurately direct pepper-spray upon the attacker with a tracer substance to assist in subsequent identifications; · to provide a device that links with a cell phone using Bluetooth technology so as to automatically alert 9-1-1 as to your location and/or send prerecorded audio messages, and audio and visual recordings of the altercation to 9-1-1 or other preselected numbers; · to provide a security device that transmits the audio/or visual recordings as well as GPS location; · to provide a security device that provides a direct voice communication link with 9-1-1 or other preselected numbers; and · to provide a device that can be user activated or automatically activated if the item is thrown at the attacker or jostled during an altercation. Recent Developments We have completed the initial design and tooling for the first product under development. We have received two working prototypes and should be receiving 6-8 more working prototypes by February 15. We plan to test these prototypes through a number of different venues to collect feedback and input on suggested design changes, as well as develop training manuals for use of the product. Once completed a production run of approximately 100 units will be completed to begin phase two of testing. Once phase two is complete (projected to before the end of the second quarter of 2011), the company intend to make the first production run of approximately 2,000 units and anticipates to be selling product in the second or third quarters 2011. We have filed with U.S. Customs, the Federal Communications Commission, and Federal Trade Commission to obtain all approvals necessary to import our product once production commences. We have also entered into a contract to secure warehousing and distribution, once inventory becomes available. 6 Warranty We intend to offer a one year limited warranty on our device. After the warranty expires, if the device fails to operate properly for any reason, we intend to replace the device either at a discounted price depending on when the product was placed in service or for a flat fee. These fees are intended to cover the handling and repair costs and include a profit. We believe this policy will be attractive to our customers. In particular, it avoids disputes regarding the source or cause of any defect. Extended warranties which provide additional coverage beyond the limited warranty, ranging from one to four years are anticipated to be also offered for specified fees. Sales and Marketing We plan to approach the market on three fronts; (i) The Private Security Market, (ii) National Accounts, and (iii) the Retail Market. We are currently in discussion with several large private security firms about testing the product as well as support for training. We intend to begin discussions with potential National Accounts targets once the testing phase for our product has been completed. We have engaged a marketing and advertising firm to assist in evaluating and implementing marketing and advertising strategies. We have also engaged the services of a former executive of a personal defense device manufacturer to assist in our marketing to the private security market. United States Distribution Initially we intend to focus on the personal and consumer defense market as our primary target. We plan to market and sell our device to the commercial market through a combination of internet sales, infomercials, Home Shopping Network, magazine advertisements, stores licensed to sell firearms and other personal defense products, mall kiosks, direct sales, distributors, a contracted sales force and potentially to large retail box stores. We will need to design and implement a variety of marketing initiatives to support sales of our device. We may produce an infomercial, if we maintain sufficient funds, which will air in initially in selected markets and if successful will target a nationwide campaign. International Distribution For foreign sales we intend to utilize an established distributor such as Non-Lethal Solutions, Inc. or similar company. We intend to market and distribute our device in foreign markets through a network of distributors. For geographical and cultural reasons, it is anticipated that our distributors, when established, will usually have a territory defined by their country’s borders. These distributors will market our device where allowed by law. Manufacturing We intend to outsource all of our component manufacturing and assembly at least for the foreseeable future. We currently are anticipating using Winkler Industrial Company Limited, subject to quote approval, to manufacture our initial device; however, we do not foresee any issues with locating additional manufactures of our device if and when the time arises. Competition Our device is anticipated to compete with other non-lethal weapons such as electronic control devices, batons, clubs, and chemical sprays; such as those sold by companies as Taser International, Armor Holdings, Inc., TigerLight, PepperBall Technologies, and FN Herstal. The primary competitive factors in the private citizen market include a device’s cost, effectiveness, safety and ease of use. Regulation United States Regulation Our device will be subject to regulations; although it is anticipated that our device will not be considered to be a “firearm” by the U.S. Bureau of Alcohol, Tobacco, Firearms and Explosives. Therefore, no Federal firearms-related regulations will apply to the sale and distribution of our device within the United States. In the 1980s however, many states introduced regulations restricting the sale and use of stun guns, inexpensive hand-held shock devices and electronic weapons. We believe existing stun gun laws and regulations do not apply to our device; however, laws and regulations pertaining to the use of pepper spray may. 7 As of December31, 2008, state and local codes prohibit the possession of stun guns by the general public in Hawaii, Wisconsin, Michigan, Massachusetts, Rhode Island, New York, New Jersey and the District of Columbia as well as a number of counties, cities and towns. We are also subject to environmental laws and regulations, including restrictions on the presence of certain substances in electronic products. Reference is made to Risk Factors, under the heading “Environmental laws and regulations subject us to a number of risks and could result in significant liabilities and costs”. United States Export Regulation It is anticipated that our device will be considered a crime control product by the U.S. Government. Accordingly, the export of our device will be regulated under export administration regulations. As a result, we will be required to obtain export licenses from the Department of Commerce for all shipments to foreign countries other than Canada. The need to obtain these licenses may cause a material delay in our shipments. Foreign Regulation Foreign regulations, which may affect our device, are numerous and often unclear. We intend to engage distributors who are familiar with the applicable import regulations in each foreign market we enter, if any. Restrictions may prohibit certain sales of our products in a number of countries. We intend to rely on the distributors to inform us of those countries where our device is prohibited or restricted. Intellectual Property We intend to protect our intellectual property with U.S. and foreign patents and trademarks. Our pending patent application (application #12/490,461) relates to the PERSONAL SECURITY GUARDIAN device and we anticipate a first action from the patent office within 14 months. We also intend to rely on international treaties, organizations and foreign laws to protect our intellectual property. We intend to continuously assess whether and where to seek formal protection for particular innovations and technologies based on such factors as: the commercial significance of our operations and our competitors’ operations in particular countries and regions; our strategic technology or product directions in different countries; and the degree to which intellectual property laws exist and are meaningfully enforced in different jurisdictions. Confidentiality agreements are intended to be used with employees, consultants and key suppliers to help ensure the confidentiality of our trade secrets. Research and Development We have not expended any significant cash resources on research and development since our incorporation in June of 2009. Our investment in research and development staff and equipment is anticipated to commence as our device gains market acceptance and we move into design and development of additional versions of our device or other products. Our return on this investment is intended to be realized over the long term, although new systems and technologies may have a more immediate impact on our business. 8 Employees We are a development stage company and currently have no employees. However, we utilize the services of several contract personnel and other professionals on an as needed basis. We are currently managed by Steve Cochennet. We look to Mr. Cochennet for his entrepreneurial, organizational and management skills. We plan to continue to use consultants, attorneys, engineers and accountants as necessary and do not plan to engage any full-time employees in the near term. We may hire marketing employees based on the projected size of the market and the compensation necessary to retain qualified sales employees. A portion of any employee compensation likely would include the right to acquire stock in the company, which would dilute the ownership interest of holders of existing shares of our common stock. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDERS MATTERS We intend to contact an authorized OTC Bulletin Board market maker for sponsorship of our securities on the Over-the-Counter Bulletin Board; however, there can be no assurance that FINRA will approve the inclusion of the common stock. Prior to the date of this current report, our common stock was not traded. As of November 30, 2010, there were approximately 85 stockholders of our common stock. DESCRIPTION OF CAPITAL STOCK Authorized Shares of Capital Stock Common Stock We are a Nevada corporation and have authorized capital stock which consists of 100,000,000 shares of common stock, par value $0.001 per share. Holders of shares of common stock are entitled to one vote per share on all matters to be voted upon by the stockholders generally.The approval of proposals submitted to stockholders at a meeting other than for the election of directors requires the favorable vote of a majority of the shares voting.However, in the case of certain fundamental matters such as certain amendments to the articles of incorporation and certain mergers and reorganizations, Nevada law and our bylaws require the favorable vote of at least a majority of all outstanding shares.Stockholders are entitled to receive such dividends as may be declared from time to time by the board of directors out of funds legally available therefore, and in the event of liquidation, dissolution or winding up, to share ratably in all assets remaining after payment of liabilities.The holders of shares of common stock have no preemptive, conversion, subscription or cumulative voting rights. 9 Preferred Stock Our articles of incorporation authorize theissuance of 10,000,000 shares of preferred stock, $0.001 par value per share. The preferred stock may be issued from time to time by the board of directors as shares of one or more classes or series. Our board of directors, subject to the provisions of our Articles of Incorporation and limitations imposed by law, is authorized to: ·adopt resolutions; ·to issue the shares; ·to fix the number of shares; ·to change the number of shares constituting any series; and ·to provide for or change the following: - the voting powers; - designations; - preferences; and - relative, participating, optional or other special rights, qualifications, limitations or restrictions, including the following: *dividend rights (including whether dividends are cumulative); *dividend rates; *terms of redemption (including sinking fund provisions); *redemption prices; *conversion rights; and * liquidation preferences of the shares constituting any class or series of the preferred stock. In each of the listed cases, we will not need any further action or vote by the stockholders. One of the effects of undesignated preferred stock may be to enable the Board of Directors to render more difficult or to discourage an attempt to obtain control of us by means of a tender offer, proxy contest, merger or otherwise, and thereby to protect the continuity of our management. The issuance of shares of preferred stock pursuant to the Board of Director’s authority described above may adversely affect the rights of holders of common stock. For example, preferred stock issued by us may rank prior to the common stock as to dividend rights, liquidation preference or both, may have full or limited voting rights and may be convertible into shares of common stock. Accordingly, the issuance of shares of preferred stock may discourage bids for the common stock at a premium or may otherwise adversely affect the market price of the common stock. Nevada Laws The Nevada Business Corporation Law contains a provision governing “Acquisition of Controlling Interest.”This law provides generally that any person or entity that acquires 20% or more of the outstanding voting shares of a publicly-held Nevada corporation in the secondary public or private market may be denied voting rights with respect to the acquired shares, unless a majority of the disinterested stockholders of the corporation elects to restore such voting rights in whole or in part. The control share acquisition act provides that a person or entity acquires “control shares” whenever it acquires shares that, but for the operation of the control share acquisition act, would bring its voting power within any of the following three ranges: · 20 to 33⅓% · 33⅓% to 50% · more than 50%. 10 A “control share acquisition” is generally defined as the direct or indirect acquisition of either ownership or voting power associated with issued and outstanding control shares.The stockholders or board of directors of a corporation may elect to exempt the stock of the corporation from the provisions of the control share acquisition act through adoption of a provision to that effect in the articles of incorporation or bylaws of the corporation.Our articles of incorporation and bylaws do not exempt our common stock from the control share acquisition act. The control share acquisition act is applicable only to shares of “Issuing Corporations” as defined by the act.An Issuing Corporation is a Nevada corporation, which; · has 200 or more stockholders, with at least 100 of such stockholders being both stockholders of record and residents of Nevada; and · does business in Nevada directly or through an affiliated corporation.At this time, we do not have 100 stockholders of record resident of Nevada.Therefore, the provisions of the control share acquisition act do not apply to acquisitions of our shares and will not until such time as these requirements have been met.At such time as they may apply to us, the provisions of the control share acquisition act may discourage companies or persons interested in acquiring a significant interest in or control of the Company, regardless of whether such acquisition may be in the interest of our stockholders. The Nevada “Combination with Interested Stockholders Statute” may also have an effect of delaying or making it more difficult to effect a change in control of the Company.This Statute prevents an “interested stockholder” and a resident domestic Nevada corporation from entering into a “combination,” unless certain conditions are met.The Statute defines “combination” to include any merger or consolidation with an “interested stockholder,” or any sale, lease, exchange, mortgage, pledge, transfer or other disposition, in one transaction or a series of transactions with an “interested stockholder” having; · an aggregate market value equal to 5 percent or more of the aggregate market value of the assets of the corporation; · an aggregate market value equal to 5 percent or more of the aggregate market value of all outstanding shares of the corporation; or · representing 10 percent or more of the earning power or net income of the corporation. An “interested stockholder” means the beneficial owner of 10 percent or more of the voting shares of a resident domestic corporation, or an affiliate or associate thereof.A corporation affected by the statute may not engage in a “combination” within three years after the interested stockholder acquires its shares unless the combination or purchase is approved by the board of directors before the interested stockholder acquired such shares. If approval is not obtained, then after the expiration of the three-year period, the business combination may be consummated with the approval of the board of directors or a majority of the voting power held by disinterested stockholders, or if the consideration to be paid by the interested stockholder is at least equal to the highest of; · the highest price per share paid by the interested stockholder within the three years immediately preceding the date of the announcement of the combination or in the transaction in which she became an interested stockholder, whichever is higher; · the market value per common share on the date of announcement of the combination or the date the interested stockholder acquired the shares, whichever is higher; or · if higher for the holders of Preferred Stock, the highest liquidation value of the Preferred Stock. Dividends We do not anticipate the payment of cash dividends on our common stock in the foreseeable future. 11 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion should be read in conjunction with the financial statements section included elsewhere in this report. Results of Operations for Guardian 8 Corporation for the Period Ended December 31, 2009 and For the Nine Months Ended September 30, 2010 We generated net losses of $229,705 for the period ended December 31, 2009, with further losses of $487,247 for the nine-months ended September 30, 2010. This equated to a total loss of $716,952 since our inception in June of 2009 through September 30, 2010. Our losses were generated from general and administrative expenses; however, did include research and development costs related to our product of $38,832 and $205,510 for the periods ended December 31, 2009 and September 30, 2010, respectively. We anticipate continued losses from operations until such time as we generate revenues through the sale of our device. Satisfaction of our cash obligations for the next 12 months. Since our inception in June of 2009 through September 30, 2010, we raised approximately $965,000 through the sale of our common stock.As of September 30, 2010, our cash balance was $380,414. Our plan for satisfying our cash requirements for the next twelve months is through the funds from our offerings, third party financing, and/or additional debt or equity financing. We anticipate sales-generated income during that same period of time, but may not generate sufficient amounts of revenues to meet our working capital requirements. Consequently, we intend to make appropriate plans to insure sources of additional capital in the future to fund growth and expansion through additional equity or debt financing or credit facilities. Since inception, we have financed cash flow requirements through the issuance of common stock for cash and services. As we continue to expand operational activities, we may continue to experience net negative cash flows from operations, pending receipt of revenues from our product sales, and will be required to obtain additional financing to fund operations through common stock offerings and debt borrowings, giving consideration to loans and working diligently to move sales ahead to the extent necessary to provide working capital. We anticipate incurring operating losses over the majority of the next twelve months. Our lack of operating history makes predictions of future operating results difficult to ascertain. Our prospects must be considered in light of the risks, expenses and difficulties frequently encountered by companies in their early stage of development. Such risks include, but are not limited to, an evolving and unpredictable business model and the management of growth. To address these risks we must, among other things, implement and successfully execute our business and marketing strategy, continue to develop and upgrade technology and products, respond to competitive developments, and continue to attract, retain and motivate qualified personnel. There can be no assurance that we will be successful in addressing such risks, and the failure to do so can have a material adverse effect on our business prospects, financial condition and results of operations. As a result of our cash requirements and our lack of revenues, we anticipate continuing to issue stock in exchange for loans and/or equity financing, which may have a substantial dilutive impact on our existing stockholders. Going Concern The financial statements included in this filing have been prepared in conformity with generally accepted accounting principles that contemplate the continuance of G8 as a going concern. We may not have a sufficient amount of cash required to pay all of the costs associated with operating and marketing of our product. Management intends to use borrowings and security sales to mitigate the effects of cash flow deficits, however no assurance can be given that debt or equity financing, if and when required, will be available. The financial statements do not include any adjustments relating to the recoverability and classification of recorded assets and classification of liabilities that might be necessary should we be unable to continue existence. Expected purchase or sale of plant and significant equipment. We do not anticipate the purchase or sale of any plant or significant equipment; as such items are not required by us at this time. 12 Liquidity and Capital Resources Since inception, we have financed our cash flow requirements through issuance of common stock and through September 30, 2010 had raised approximately $960,000 from two private placement offerings. Our cash balance as of September 30, 2010 was $380,414 and we anticipate this amount to satisfy our cash requirements through at least September 30, 2011 . We have a monthly rent expense of $500 for our principal executive office and also pay our administrative support person approximately $2,000 per month for part time services. As we expand our activities, we may, and most likely will, continue to experience net negative cash flows from operations, pending receipt of revenues from product sales. Additionally we anticipate obtaining additional financing to fund operations through common stock offerings, to the extent available, or to obtain additional financing to the extent necessary to augment our working capital. We have also evaluated sources of inventory financing that will be implemented once we have orders for our product. We anticipate that we will incur operating losses in the next twelve months. Our lack of operating history makes predictions of future operating results difficult to ascertain. Our prospects must be considered in light of the risks, expenses and difficulties frequently encountered by companies in their early stage of development, particularly companies in new and rapidly evolving markets. Such risks for us include, but are not limited to, an evolving and unpredictable business model and the management of growth. To address these risks, we must, among other things, obtain a customer base, implement and successfully execute our business and marketing strategy, continually develop and upgrade our product, respond to competitive developments, and attract, retain and motivate qualified personnel. There can be no assurance that we will be successful in addressing such risks, and the failure to do so can have a material adverse effect on our business prospects, financial condition and results of operations. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results or operations, liquidity, capital expenditures or capital resources that is material to investors. DESCRIPTION OF PROPERTY We currently maintain an executive office at 11900 College Boulevard, Suite 204, Overland Park, Kansas66210, telephone: (913) 317-8887. We have a month-to-month lease with rent of $500 for approximately 260 square feet of office space. Additionally, Mr. Cochennet occasionally will utilize his home to conduct business on our behalf.Mr. Cochennet does not receive any remuneration for the use of his home. We do not believe that we will need to obtain additional office space at any time in the foreseeable future until our business plan is more fully implemented. 13 DIRECTORS AND EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS Executive Officers and Directors Our executive officers and directors, the positions held by them, and their ages are as follows: Name Age Title Steve Cochennet 53 CEO/President, Secretary, Treasurer and Chairman of the Board James G. Miller 62 Director Loren Moll 53 Director Resumes of our officers and directors are included in Item 5.02 above. Our board of directors has affirmatively determined that Messrs. Miller and Moll are independent directors, as defined by Section 803 of the American Stock Exchange Company Guide. EXECUTIVE COMPENSATION None of our current officers or directors receives any compensation for services rendered to the Company. We intend to recruit and retain additional management and employees once we are adequately capitalized and funds are available for the payment of salaries and other compensation. In addition, in the future we may issue shares of our common stock to compensate our officers and directors for services rendered on our behalf. The following table sets forth summary compensation information for the period ended December 31, 2009 and nine months ended September 30, 2010 for our chief executive officer and vice president. We did not have any other executive officers as of the end of fiscal 2010 whose total compensation exceeded $100,000. Summary Compensation Table Name and Principal Position Period Salary Bonus ($) Option Awards All Other Compen-sation Total Steve Cochennet $
